This suit was instituted by appellants against appellees for the purpose of restraining the threatened sale of certain properties, under a deed of trust, belonging to appellants, located in Bexar county, Tex. The court granted a temporary restraining order, but later, on a hearing, dissolved same and denied appellants application for temporary injunction.
Appellants' petition for injunction was based on two grounds: First, they sought to invoke the provisions of H. B. No. 231, commonly known as the Moratorium Law (Vernon's Ann.Civ.St. art. 2218b); second, that article 5, § 8, of the Constitution of Texas, giving to the district courts jurisdiction of all suits for the trial of the title to land and for the enforcement of liens thereon, prohibited the sale of land by the trustee under the deed of trust.
The order from which this appeal was perfected was made on August 10, 1933, and the appeal filed in this court on August 28, 1933. On May 1, 1934, the law expired by its terms and furthermore, by the terms of the last Moratorium Act, all laws in conflict with that law were repealed. It is clear, therefore, that there is no law under which a decision in this case could be considered, and therefore the question is moot. The cause will be dismissed.